Title: To Thomas Jefferson from William Short, 27 June 1825
From: Short, William
To: Jefferson, Thomas


Dear sir
Philada
June 27. 1825
Your kind letter which I last recieved from you (that of April 4) gave me much & real gratification by the details you were so good as to enter into on the subject of the University—they are indeed the most encouraging. And I beg you to believe that my absence from the State has not had the effect of diminishing in the smallest degree my earnest desire to learn all that is favorable to this Institution  so worthy of him who has most contributed to its foundation & its fame.When I had the pleasure of writing to you (on the 27th of April) I do not know that I mentioned the disaster which befell the copy of the rules for the Government of the University which you were so good as to send me—I had loaned it to Walsh—& those English M. P.’s who called on him during the hour they passed here, happening to see it, & having failed to procure one whilst with you, begged this with so much earnestness  that, as he told me, in making his apology, he had ventured to give it, & would immediately replace it in my hands, as he meant to write & ask a copy of you for himself—Whether he did this or  was unsuccessful in his application I know not, but so it is, that he has not replaced it—In the mean time I have been applied to by many persons for the perusal of it, & have not been able to gratify them. The Institution inspires a good deal of interest here—It has many friends—but, as you will suppose, all are not of that class. Those who object to the democratic principle introduced into its police as a novelty, I have referred to the article in a late Edinburgh Review which treats of the Hazelwood school, & which I presume you have seen.I have been for some time looking with much expectation for the arrival here of the young married couple from Monticello—Mrs Elwyn, the daughter of your old friend Gov. Langdon, seems still more anxious on the subject—She is acquainted much with Mr Coolidge & desirous in the extreme to make the acquaintance of your grandaughter.—She tells me she has sent almost every day to the house where Mr Coolidge lodges—As yet it has been in vain, & we begin to fear now that he must have passed on without stopping in order to arrive at Boston, before the 17th Mrs E. & myself will both regret this as it will have deprived us of the occasion of seeing & congratulating them.Mr Elliott who was at the wedding, told us they would be shortly after him—He told me at the same time that you had been again very unwell, but that you were fast recovering when he left Monticello. I fear it has been a return of the complaint as to which I wished you so much to consult our Esculapius here—If it should unfortunately continue, would it not be well to consult him still—Mr E. spoke highly of the Physician who attended you, but this disease cannot be as much in his line as that of Dr  Phgrie, who, the celebrated Hunter told Majr Butler, was born a Surgeon.Apropos of Mrs Elwyn; she is now in a state of great anxiety on the subject of one of her five sons—for whom she wishes to obtain a midshipmans warrant, as the boy himself is a real fever to enter the navy—She, I believe, wrote a letter to the President to ask it, counting perhaps a little too much in the weight of her fathers name—She obtained no answer & although she has been told that such letters are often, passed over unanswered, yet this does not satisfy her. She thinks it grievous that this should not be granted to a grandson of Gov. Langdon when so many others obtain it. She seems mortified & talked of writing to Mr Monroe to obtain of him to ask this of the Sec. of the Navy. She thinks Mr Monroe more attached to her father than his successor has shewn himself—but I do not believe she has written to put this attachment to the test—& she will be obliged probably to sit down under her disappointment—I wish I had some means of obtaining for her this proof of her father’s name retaining still some influence—for it is on this footing that it would obtain for her the greatest gratification—I was much pleased with the suggestion from you some time ago of leaving our libraries by will to the University—I have adopted the idea—the term I used in the bequest was the “University of Virginia”—I suppose this its corporate title—Did the telescope ever get to hand? Mr Vaughan who sent it to Col Peyton with a bill of lading, tells me he has no doubt of its reciept, as the vessel arrived safe—but that he has never had any positive assurances of it—With him I take for granted the safe conveyance of the instrument, & shall be very happy if it prove useful & acceptable.I shall be glad to learn that the Professors continue satisfied—I think it will be their own fault if it is not so—As several of them have wives they might certainly form an agreeable & comfortable society among themselves. And I hope & trust this will be so—Accept my best wishes for this—& for the re-instatement of your own health that you may long live & be happy in the contemplation of this state of things. Believe me, as I am with great truth, dear sir,ever & affectly your friend & servantW: Short